t c memo united_states tax_court rick fishman petitioner v commissioner of internal revenue respondent docket no filed date j timothy bender and j scott broome for petitioner cathy j horner for respondent memorandum findings_of_fact and opinion paris judge petitioner and his wife mary ann fishman the fishmans and petitioner’s wife alone mrs fishman timely filed joint federal_income_tax returns for tax years and the tax years at issue respondent issued a statutory_notice_of_deficiency covering the tax years at issue to the fishmans on date the notice stated that respondent had determined the following deficiencies and penalties with respect to their federal income taxes year deficiency dollar_figure big_number big_number big_number penalty sec_6663 dollar_figure dollar_figure dollar_figure dollar_figure petitioner timely filed a petition with this court challenging the deficiencies and penalties petitioner resided in indiana when he filed his petition this case presents one issue for decision whether underpayments due to fraud exist for the tax years at issue such that because of the fraud petitioner is liable for civil_fraud penalties under sec_6663 a and the period of limitations on assessment does not bar assessment of the proposed deficiencies and penalties the court holds that no underpayments due to fraud exist therefore petitioner is not liable for civil_fraud penalties and the period of limitation sec_1petitioner and mrs fishman originally filed separate petitions the court consolidated their cases on date respondent and mrs fishman later agreed to settle her case at docket no and on date after the date of trial in the instant case the court severed the previously consolidated cases the court then entered a stipulated decision in mrs fishman’s case on date 2unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue all rule references are to the tax_court rules_of_practice and procedure bars assessment of the proposed deficiencies as a result the court need not otherwise address the correctness of the proposed deficiencies including the computational adjustments findings_of_fact i petitioner’s career with united group association some of the facts have been stipulated and are found accordingly the stipulations of fact and the attached exhibits are incorporated herein by this reference in when the fishmans lived in cleveland ohio petitioner became a sales representative for united group association uga as a sales representative petitioner was a self-employed independent_contractor of uga his responsibilities included marketing and selling to other self-employed individuals insurance policies for life health dental vision and prescription drug coverage as well as memberships in the national association for the self- employed nase in a little over a year uga promoted petitioner to district sales leader district leader he remained a self-employed independent_contractor as a district leader petitioner continued his previous duties of marketing and selling insurance and nase memberships he also took on new responsibilities such as recruiting hiring training managing and motivating a team 3specifically respondent adjusted petitioner’s self- employment_tax deductions and liability his medical expense deductions and his earned_income tax_credits of sales representatives the sales representatives in petitioner’s district were also self-employed independent contractors when petitioner became a district leader he began doing business as pace associates pace petitioner formed and operated pace as a sole_proprietorship and reported income or loss from pace on schedules c profit or loss from business of the fishmans’ joint returns petitioner also opened and maintained a bank account for pace from which he paid all expenses relating to his business in uga promoted petitioner again this time to division sales leader division leader petitioner remained a self- employed independent_contractor and continued to do business as pace his new division covered the entire state of indiana so the fishmans moved to indianapolis where they remained throughout the tax years at issue petitioner held the position of division leader throughout the tax years at issue as a division leader petitioner retained the same general responsibilities--sell insurance and nase memberships and recruit hire train manage and motivate a sales team his new sales team however consisted not only of sales representatives but also of district leaders specifically during the tax years at issue petitioner had between and district leaders and between and sales representatives in his division the district leaders and sales representatives in petitioner’s division were all self-employed independent contractors petitioner continued to work for uga until when he left the insurance industry ii uga’s commission advance system uga paid its agent sec_4 solely on commission commissions were earned as monthly insurance premiums were paid specifically when an agent sold an insurance_policy for the first months the policy was in effect he would earn a sales commission equal to percent of the policy’s monthly premiums for each subsequent month the policy remained in effect he would earn a sales commission equal to percent of the monthly premium thus agents earned larger commissions from selling new policies than from maintaining existing policies sales leaders earned two types of commission first they earned sales commissions on policies they personally sold second they earned commissions on their subordinate5 agents’ sales uga called this second type of commission an override 4for convenience the court will use the term agents to refer to division leaders district leaders and sales representatives combined the court will also use the term sales leaders to refer to division leaders and district leaders combined 5the court uses the term subordinate loosely recall that all uga agents were self-employed independent contractors uga recognized that earning commissions only as monthly premiums were paid might prevent agents from initially earning adequate commissions to cover their living_expenses to address these concerns uga used a commission advance system under this system when an agent sold a policy uga would advance ie lend the agent approximately months’ anticipated but unearned commissions as the monthly premiums on that policy were paid uga would apply the earned commissions against the advance ie as repayment of the loan thus after approximately months earned commissions would fully offset the advance as a result agents who consistently sold new policies would have as cash on hand approximately to months’ anticipated but unearned commissions if premium payments discontinued within the first months however uga would collect from the agent any portion of the advance not offset by earned commissions an advance not offset by earned commissions carried simple interest at rates ranging from to percent and the agent had a contractual duty to repay whether or not he continued to earn commissions because the advances were loans bearing a stated rate of interest uga did not report them as compensation to its agents on forms 1099-misc miscellaneous income rather uga reported only earned commissions as compensation specifically for tax 6an agent would have to sell a substantial number of policies and keep them on the books to live solely on earned commissions year when uga issued forms 1099-misc to its agents uga included a document that explained the commission advance system the document explained the income-reporting implications of the system provided an illustration of how the system worked and alerted its agents to start planning today for 1997’s tax_liability the commission advance system applied to petitioner’s division during all tax years at issue each week uga would approve new policies sold by agents in petitioner’s division upon approving the policies uga would wire-transfer the entire division’s weekly advances to the pace account and would send to petitioner a summary document specifying the advance amounts for each agent including petitioner petitioner was responsible for writing checks to the other agents in his division as per the uga summary document which he did of course petitioner retained in the pace account his own advances on personal sales and overrides 7petitioner provided this document to his certified_public_accountant c p a along with other documents pertaining to tax_year the document was also in the possession of the internal_revenue_service irs see infra note and accompanying text iii expenses petitioner paid on behalf of the district leaders petitioner paid various expenses on behalf of the district leaders in his division for example if a district leader shipped something using petitioner’s federal express fedex or united parcel service ups account number petitioner paid the entire fedex or ups bill petitioner also paid the costs of running advertisements for the district leaders in addition if a district leader made a long-distance phone call petitioner paid the entire phone bill lastly one district leader needed a fax machine so petitioner bought the fax machine for the district leader while petitioner initially paid these expenses the district leaders eventually reimbursed himdollar_figure rather than sending bills to the district leaders showing their expenses--which would have required the district leaders to write reimbursement checks to petitioner each week--petitioner obtained reimbursement directly 8petitioner also incurred and paid expenses to run his division that were not on the district leaders’ behalf such expenses included those for office rent utilities equipment advertising travel and meals and entertainment petitioner deducted these expenses on schedules c of the fishmans’ joint returns 9petitioner also paid a management package fee on behalf of each district leader no evidence exists regarding this fee other than its amount which was approximately dollar_figure to dollar_figure per week per district leader 10petitioner was not reimbursed for the other expenses he paid to run his division see supra note by deducting the expenses from the district leaders’ commission advance checks specifically petitioner would review any invoices bills and receipts containing such expenses and would note on a sheet of paper the expense types and amounts as well as the names of the district leaders on whose behalf petitioner had initially paid the expenses each week petitioner would transfer the information on the sheet of paper to balance sheets he prepared for the district leaders on a given balance_sheet petitioner noted among other things the district leader’s weekly advance amount as per the uga summary document and the expenses he had paid on behalf of that district leader petitioner subtracted these expenses from the uga-prescribed advance amounts and wrote checks to the district leaders for the net amountsdollar_figure he also provided copies of the balance sheets to the district leaders during the tax years at issue petitioner prepared between three and five balance sheets per week and obtained repayment for expenses he had paid on the district leaders’ behalf of dollar_figure dollar_figure dollar_figure and dollar_figure respectively 11petitioner was not always reimbursed in full every week for example the district leader for whom petitioner initially purchased the fax machine reimbursed him over multiple weeks as if making installment payments on the purchase iv the fishmans’ joint tax returns for each tax_year at issue petitioner prepared a summary list of what he believed to be his schedule c business_expenses he sent the lists his forms 1099-misc and mrs fishman’s forms w-2 wage and tax statement to his c p a petitioner occasionally provided his c p a with other information relevant to his tax_return preparation specifically for tax_year petitioner provided to his c p a the document from uga outlining the income-reporting implications of the commission advance system and information regarding petitioner’s stock purchase plan with uga petitioner prepared the summary lists using a rather rudimentary method petitioner took what he called a vacation from his normal uga duties for approximately week each year during these weeks which he spent in his home petitioner compiled all of the division’s expense receipts and the district leaders’ balance sheets for the respective tax_year petitioner would then take the balance sheets for a district leader and determine the total amount of expenses he initially paid on that district leader’s behalf for which he had been reimbursed dollar_figure he would then begin adding up the expense receipts for hi sec_12petitioner viewed these expenses as the district leaders’ expenses to help the division grow in other words petitioner viewed the expenses to be the district leaders’ business_expenses rather than his own division when the dollar amount of the receipts reached the amount of expenses petitioner had paid on that district leader’s behalf he would set those receipts and that district leader’s balance sheets aside petitioner would repeat this process for each district leader in his division after completing this process petitioner added up and categorized the remaining expense receipts and reported the amounts as schedule c business_expenses on the summary lists he sent to his c p a see supra note because petitioner set_aside receipts up to the amount of the reimbursed expenses the summary lists neither included those expenses as schedule c business deductions nor reported the reimbursements as schedule c gross_receipts consequently the c p a did not include the expenses as business deductions or the reimbursements as gross_receipts on the fishmans’ joint returns v the irs criminal investigation of petitioner in special agents from respondent’s criminal_investigation_division cid contacted petitioner concerning an investigation into pace’s finances and the fishmans’ joint returns cid terminated the investigation sometime in without initiating criminal prosecution against petitioner the record contains no evidence concerning the details of the investigation what prompted cid to open the investigation why criminal prosecution was not initiated or whether cid ever notified petitioner that it had terminated the investigation vi subsequent civil audit and notice_of_deficiency in date respondent assigned the audit of the fishmans’ tax years and to revenue_agent kay shoaf revenue_agent cid delivered to the revenue_agent boxes of materials it had collected during its investigation in date petitioner provided the revenue_agent with six additional boxes of documents these boxes contained bank statements checks receipts mostly organized in monthly packets charge card statements and telephone shipping and advertising bills despite having six boxes of documents containing expense receipts the revenue_agent analyzed only the telephone shipping fedex and ups and advertising expenses she observed that while the amounts of these expenses did not exceed the amounts reported on the fishmans’ joint returns they did exceed the amounts for which petitioner was reimbursed by the district leaders the revenue_agent could not however determine whether the expenses she reviewed were reported as schedule c deductions on the fishmans’ joint returns the revenue_agent did not review receipts corresponding to any other expense items on the joint returns the revenue_agent did create spreadsheets based on information contained in the joint returns irs computer databases the weekly balance sheets and letters petitioner wrote to his c p a one spreadsheet the revenue_agent created reflects the stipulated amounts of expenses petitioner paid on behalf of the district leaders for which he was reimbursed aside from the spreadsheets however the record contains nothing prepared by the revenue_agent during her audit the revenue_agent never spoke with the fishmans or the c p a during the course of her audit she completed her audit in date on date almost years after the revenue_agent completed her audit respondent determined deficiencies in the fishmans’ federal income taxes for the tax years at issue the deficiency determinations resulted primarily from respondent’s adjustment to petitioner’s gross incomedollar_figure specifically the notice_of_deficiency stated it is determined that you received reimbursement for business_expenses claimed on your returns which were not reflected on your return these reimbursements are taxable_income to you under the provisions of sec_61 of the internal_revenue_code alternatively your other business_expenses are decreased by the amount of reimbursements you received emphasis added 13all other adjustments reflected in the notice_of_deficiency were computational see supra note 14while respondent in the notice_of_deficiency uses the term taxable_income to articulate his determination the reference to sec_61 and the statements surrounding the term clearly indicate that respondent’s determination focused on petitioner’s gross_income as opposed to taxable_income or adjusted_gross_income as defined in sec_63 and sec_62 respectively notably the notice_of_deficiency did not reflect a determination that petitioner had overstated any specific deductions he claimed on his schedules c in addition the notice_of_deficiency reflected no adjustment_to_gross_income related to the commission advances petitioner received from uga in fact the revenue_agent never saw or considered the uga document explaining the commission advance system during her audit even though she admitted that the boxes of information she had may have contained that documentdollar_figure opinion i underpayments due to fraud do not exist a taxpayer is liable for a civil_fraud penalty if acting with fraudulent intent he underpays the federal_income_tax required to be shown on his return sec_6663 in other words fraud consists of two elements underpayment_of_tax and fraudulent intent to establish fraud the commissioner must prove both elements with clear_and_convincing evidencedollar_figure sec_7454 sec_7491 rule a b dileo v 15see supra note and accompanying text 16the taxpayer’s mere failure to prove error in the commissioner’s deficiency determination does not without more satisfy the commissioner’s burden for either element gromacki v commissioner 361_f2d_727 7th cir affg tcmemo_1964_292 92_tc_661 commissioner 96_tc_858 affd 959_f2d_16 2d cir respondent has not proven the first element--that petitioner underpaid his federal_income_tax the commissioner may initially establish that a taxpayer underpaid his federal_income_tax by producing clear_and_convincing evidence that the taxpayer failed to report specific transactions that gave rise to gross_income see eg 320_f2d_308 7th cir peyton v commissioner tcmemo_2003_146 citing siravo v united_states 37_f2d_469 1st cir 231_f2d_928 9th cir 218_f2d_869 7th cir and 212_f2d_313 3d cir this method of establishing an underpayment is called the specific items method of proofdollar_figure see price v commissioner tcmemo_2004_103 if using this method the commissioner produces clear evidence of unreported gross_income the taxpayer must then prove by a preponderance_of_the_evidence that he incurred but did not 17the commissioner can also employ the specific items method by producing clear_and_convincing evidence of specific items of overstated deductions see beauchamp v commissioner tcmemo_1997_393 sustaining fraud_penalty for portion of underpayment related to overstated alimony deductions however respondent did not produce any evidence--much less clear_and_convincing evidence--that petitioner overstated any specific deductions rather respondent focuses solely on whether the reimbursements petitioner received constituted gross_income that petitioner failed to report report enough deductible costs or expenses to offset the unreported income see united_states v bender supra pincite- peyton v commissioner supra if however the commissioner improperly characterizes a nonincome item as gross_income he fails to meet his initial burden and as a result the taxpayer need not produce evidence of offsetting expenses cf united_states v bender supra pincite stating that the burden of production shifts to the taxpayer when the government has shown unreported income respondent determined deficiencies based solely on the following two-pronged argument petitioner paid expenses on behalf of the district leaders and deducted the expenses on his schedules c the district leaders eventually reimbursed petitioner for these expenses and the reimbursements constituted gross_income to petitioner which he omitted from his return to establish an underpayment based on this position respondent must produce clear_and_convincing evidence that the reimbursements 18the court recognizes that as part of his determination respondent asserted that petitioner had deducted the reimbursed expenses on his schedules c see supra p that assertion does not however equate to a determination that petitioner overstated specific items of deduction see supra note rather the essence of respondent’s determination is that while petitioner correctly reported his schedule c deductions he underreported his gross_receipts in any event petitioner employed a system--albeit rudimentary--to deduct only those business_expenses for which he had not been reimbursed see supra pp thus the court finds that petitioner did not report the reimbursed expenses on his schedules c were properly characterized as gross_income see united_states v bender supra pincite peyton v commissioner supra respondent claims that petitioner conceded that he underreported gross_income if a taxpayer concedes that he failed to report gross_income his concession may serve as the evidence the commissioner needs to satisfy his initial burden karcho v commissioner tcmemo_2000_213 absent such a concession however the commissioner must produce actual evidence of unreported gross_income see 218_f2d_869 7th cir peyton v commissioner supra contrary to respondent’s claim petitioner did not concede that he underreported gross_income respondent relies on two stipulated facts to support his claim petitioner received reimbursements for expenses pace paid on behalf of the district leaders and petitioner did not report the reimbursements as gross_income these two stipulations however do not constitute a concession that the reimbursements constitute gross_income pursuant to section dollar_figure 19petitioner argues that while he has never denied that he received expense reimbursements for expenses that pace paid_or_incurred on behalf of the district sales leaders he never conceded that he had unreported gross_income specifically petitioner’s brief states the only dispute is over whether petitioner realized additional taxable_income as a result of the reimbursements or if the reimbursements were offset by other business_expenses incurred and paid_by the petitioner continued generally gross_income does not include reimbursements for expenses a taxpayer pays on behalf of another price v commissioner tcmemo_1999_142 citing 10_tc_590 morever a taxpayer generally cannot deduct such expenses because when the taxpayer obtains reimbursement the expenses have been paid not by the taxpayer but by the person who reimbursed the taxpayerdollar_figure 181_f2d_451 7th cir citing 61_f2d_950 2d continued emphasis added this statement is consistent with his petition which specifically assigns error to respondent’s determination that petitioner realized taxable_income for the alleged reimbursement of business_expenses to be sure gross_income and taxable_income do not mean the same thing see sec_61 sec_63 thus to argue that a taxpayer did not receive additional taxable_income generally does not equate to an argument that he did not receive additional gross_income however the notice_of_deficiency uses the term taxable_income when referring to gross_income under the provisions of sec_61 see supra note and accompanying text thus the court views petitioner’s use of the term as simply corresponding with respondent’s determination regarding unreported gross_income as opposed to an argument focused specifically on taxable_income as prescribed by sec_63 20only under limited circumstances may a taxpayer deduct expenses for which he obtains reimbursement see eg sec_62 sec_274 e sec_1_62-1 sec_1_62-2 sec_1 f iv income_tax regs sec_1_62-1t temporary income_tax regs fed reg date accordingly only under limited circumstances does mere receipt of reimbursements give rise to gross_income see eg sec_62 sec_1_162-17 income_tax regs regulating how employee taxpayers must report certain expenses and any reimbursements received therefor none of those circumstances apply in this case cir affg 24_bta_518 in other words the taxpayer merely advances ie lends the payment to the other person or business and the other person or business returns ie repays the advanced amount at a later time 61_tc_140 affd without published opinion 505_f2d_1302 5th cir see 461_us_300 the two stipulated facts respondent relies upon establish only that petitioner initially paid the expenses and that the district leaders eventually reimbursed him they do not establish that petitioner could have properly deducted the expenses as his own business_expenses in fact respondent ignores the most important stipulation--the district leaders were self-employed independent contractors they had no employment or contractual relationship with pace or petitioner as independent contractors they carried on their own businesses separate from pace see world wide agency inc v commissioner tcmemo_1981_419 thus any expenses the district leaders paid_or_incurred that were ordinary and necessary to their businesses would not be directly attributable to pace and therefore would not be deductible by petitioner see sec_62 sec_162 glendinning mcleish co v commissioner supra pincite 19_tc_355 sec_1_162-1 income_tax regs sec_1_62-1t temporary income_tax regs fed reg date because the stipulated facts do not represent a concession that petitioner could have deducted the reimbursed expenses as his own business_expenses they cannot represent a concession that the reimbursements were properly characterized as gross_income therefore respondent must produce actual evidence that the reimbursements constitute gross_income respondent has not produced sufficient evidence to characterize the reimbursements as gross_income respondent acknowledges that petitioner used the reimbursement system merely as a substitute for billing the district leaders weekly and having them write checks to reimburse petitioner for the outlays inherent in this acknowledgment is that by the end of each year the district leaders ultimately paid the expenses petitioner’s testimony which the court finds credible further supports this view of the reimbursements petitioner viewed the expenses as the district leaders’ expenses to help the division grow despite using a rudimentary method petitioner segregated the expenses ultimately paid_by the district leaders from those ultimately paid_by pace petitioner listed only the expenses ultimately paid_by pace on the documents he sent to his c p a who prepared petitioner’s tax returnsdollar_figure 21petitioner’s method only matched the amounts of the receipts to the amounts on the balance sheets thus while the continued furthermore petitioner provided the weekly balance sheets showing the nature and amount of the reimbursable expenses to the district leaders these balance sheets served as summary tax documentation that enabled petitioner to determine the total expenses paid_by the district leaders during the tax years at issue and the district leaders to substantiate their business_expenses on their tax returns simply put respondent has not produced clear_and_convincing evidence that the reimbursements constitute gross incomedollar_figure rather petitioner’s receipt of the reimbursements gave rise to nothing more than a loan repayment because receiving repayment continued character of the expenses on the receipts may not have matched the character of the expenses on the balance sheets respondent made no determination that the character of any of petitioner’s expenses should be adjusted see supra note 22respondent also argues in his posttrial briefs that the commission advances he received from uga are income to petitioner upon his exercise of dominion and control_over the funds in the bank account respondent makes this argument despite the facts that the revenue_agent never saw or considered uga’s policy document regarding the commission advance system during her audit and that respondent did not determine that the commission advances constituted gross_income to petitioner the court need not consider this argument raised for the first time after trial 920_f2d_1335 7th cir citing 791_f2d_1506 11th cir affg 84_tc_160 affg 92_tc_612 in any event uga required petitioner to distribute the advances to the agents in his division the system imposed a contractual obligation upon the agents to repay uga for any unearned advances which bore a stated rate of interest thus the advances did not constitute gross_income to petitioner when uga wire-transferred the amounts to the pace account of a loan does not give rise to gross_income respondent has not met his initial burden thus petitioner need not produce evidence of offsetting expenses therefore the court holds that respondent has not proven that petitioner underpaid the federal_income_tax required to be shown on his returns for the tax years at issue because respondent did not prove that petitioner underpaid his federal_income_tax during the tax years at issue the court need not discuss whether petitioner acted with fraudulent intent see 313_f2d_624 5th cir 209_f2d_642 4th cir accordingly petitioner is not liable for civil_fraud penalties pursuant to sec_6663 ii the period of limitations bars assessment of the proposed deficiencies respondent conceded that if he could not prove fraud the period of limitations would bar assessment of the proposed deficiencies respondent has not proven fraud thus the period of limitations bars assessment of the proposed deficienciesdollar_figure to reflect the foregoing and the concessions of the parties decision will be entered for petitioner 23because respondent cannot assess the proposed deficiencies including the computational adjustments the court need not otherwise determine their correctness see supra note and accompanying text
